Title: To Thomas Jefferson from Joseph Nicholas Neef, 10 June 1806
From: Neef, Joseph Nicholas
To: Jefferson, Thomas


                        
                            Monsieur le Président!
                            Philadelphie, le 10 Juin 1806
                        
                        J’ai l’honneur de vous annoncer que je suis arrivé dans le pays de la liberté. Vous savez que c’est pour y
                            acclimater la Méthode de Pestalozzi. C’est maintenant à vous & à tous les hommes éclairés des états unis à m’employer
                            aussi utilement que possible. J’ai encore, suppositis supponendis, trente ans de travaux à offrir à ma nouvelle patrie. Il
                            me conviendroit peut-être de vous instruire de mon plan & de mes vues ainsi que des principes de la Méthode en question,
                            mais Mr. Cabell s’est chargé de le faire verbalement. Au reste je n’aime point à m’annoncer par des mots mais par des
                            faits.— Vous m’excuserez de ce que je me suis permis de vous écrire dans une langue étrangère quand vous saurez que je suis
                            encore apprentif de la vôtre. C’est une difficulté qui aura disparu au bout de quelques mois selon toutes les apparences.
                            Agreez, S’il vous plait, mes sentiments d’estime & de respect.
                        
                            Neef
                            
                        
                    